Case 2:18-ml-02814-AB-FFM Document 677-1 Filed 12/05/19 Page 1 of 2 Page ID
                                #:34345




   On behalf of JULIO A. CASTILLO, Clerk of the District of Columbia Court of Appeals,
                    the District of Columbia Bar does hereby certify that



                              Robert S Peck
          was duly qualified and admitted on July 10, 1989 as an attorney and counselor entitled to
          practice before this Court; and is, on the date indicated below, an Active member in good
                                               standing of this Bar.




                                                                             In Testimony Whereof,
                                                                         I have hereunto subscribed my
                                                                         name and affixed the seal of this
                                                                              Court at the City of
                                                                              Washington, D.C., on
                                                                               November 20, 2019.




                                                                              JULIO A. CASTILLO
                                                                                Clerk of the Court




                                                                    Issued By:
                                                                             District of Columbia Bar Membership




 For questions or concerns, please contact the D.C. Bar Membership Office at 202-626-3475 or email
                                     memberservices@dcbar.org.
12/3/2019                                  Attorney
            Case 2:18-ml-02814-AB-FFM Document      DirectoryFiled
                                                 677-1       - Attorney Details
                                                                     12/05/19   Page 2 of 2 Page ID
                                              #:34346



      Attorney
       Search


    Attorney
   Registration             Attorney Detail
                                                                as of 12/03/2019

    Registered
                                   Registration Number:                  1635333
     In-House
     Counsel
      Search                                                             ROBERT S. PECK
                                                                         CENTER FOR CONSTITUTIONAL
                                                                         LITIGATION, PC
     In-House
      Counsel                                                            455 MASSACHUSETTS AVE NW STE 152
    Registration                                                         WASHINGTON, DC 20001-2621
                                                                         United States
       Legal                                                             (202) 944-2874
     Consultant
    Registration                   E-mail Address:                       ROBERT.PECK@CCLFIRM.COM
                                   Date Admitted in NY:                  05/21/1979
     Resources                     Appellate Division
                                   Department of Admission:              1
      E-Courts                                                           NEW YORK UNIV. SCHOOL OF LAW, 1978
                                   Law School:
                                                                         YALE LAW SCHOOL
                                   Registration Status:                  Currently registered
     Contact Us
                                   Next Registration:                    Dec 2020


                                   Disciplinary History:
                                       Suspended                         Effective Date: 06/07/1999
                                                                         End Date: 09/22/2009
                                            Ordered by Appellate Division 1st Department
                                            View Possible Court Decisions Imposing Discipline



                                                                        Search Again

                                  The Detail Report above contains information that has been provided by the attorney
                                  listed, with the exception of REGISTRATION STATUS, which is generated from the
                                  OCA database. Every effort is made to insure the information in the database is accurate
                                  and up-to-date.

                                  The good standing of an attorney and/or any information regarding
                                  disciplinary actions must be confirmed with the appropriate Appellate
                                  Division Department. Information on how to contact the Appellate
                                  Divisions of the Supreme Court in New York is available at
                                  www.nycourts.gov/courts.

                                  If the name of the attorney you are searching for does not appear, please try again with a
                                  different spelling. In addition, please be advised that attorneys listed in this database are
                                  listed by the name that corresponds to their name in the Appellate Division Admissions
                                  file. There are attorneys who currently use a name that differs from the name under
                                  which they were admitted. If you need additional information, please contact the NYS
                                  Office of Court Administration, Attorney Registration Unit at 212-428-2800 or
                                  attyreg@nycourts.gov.



                                                                  www.NYCOURTS.gov




iapps.courts.state.ny.us/attorney/AttorneyDetails?attorneyId=fmEwfE_PLUS_UCCPoKvihy3o%2Feg%3D%3D                                  1/1
